DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-18 are pending. Claims 1, 7, and 13 are independent.

Priority
	Acknowledgement is made of Applicant’s claim to domestic benefit of application 16/121,091, filed 09/04/2018, of which the instant application is a continuation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-10, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,552,001 B1.

	The claims of the instant application are anticipated by the claims of the patent and are rejected as follows:

17/728,424
US 11,347,524 B2
1
1
2
2
3
3
7
7
8
8
9
9
13
13
14
14
15
15


Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed toward presenting an embedded web browser in a graphical display view of a process plant, the web browser object including a source address and one or more presentation parameters.
For example, independent claim 1 of the instant application is anticipated by independent claim 1 of US Patent 11073971 (with corresponding differences between the claims underlined):


17/728,424
US 11,347,524 B2
1.  A method for presenting an embedded web browser in a graphical display view of a process plant, the method comprising:

receiving, at a user interface device included in an operating environment of a process plant, an instance of a web browser object for presenting a web browser with web content embedded within a graphical display view, the instance of the web browser object including a source address from which to present the web content and having one or more presentation parameters including at least one presentation parameter that indicates one or more restrictions on the web content presented during runtime execution; and
























presenting, at the user interface device during runtime of the process plant, the graphical display view including (i) the web browser with the web content from the source address presented according to the one or more presentation parameters with the one or more restrictions on the web content, and (ii) indications of one or more process control elements including at least one of a control module, a function block, a process plant entity, or a process section of the process plant, wherein the web content is related to the one or more process control elements.

1.  A method for embedding a web browser in a graphical display view of a process plant, the method comprising:


configuring, via a user interface of a computing device executing a graphical configuration application in a configuration environment of a process plant, a web browser object to present a web browser with web content from a source address embedded within the graphical display view, including configuring one or more restrictions on the web content presented during runtime execution at the user interface device by:

presenting, via the user interface of the computing device executing the graphical configuration application, the web browser object in a configuration canvas and one or more graphical user controls for defining presentation parameters of the web browser object adjacent to the configuration canvas, the presentation parameters including the one or more restrictions;

receiving, via the user interface, one or more selections of the one or more graphical user controls defining the presentation parameters for the web browser object; and

receiving, via the user interface, one or more selections of one or more process control elements to include in the graphical display view, the one or more process control elements including at least one of a control module, a function block, a process plant entity, or a process section of the process plant; and

downloading, via the graphical configuration application to an operator application, the configured web browser object having the one or more restrictions on the web content from the configuration environment into a user interface device for execution in an operating environment of the process plant so that the graphical display view presents, during runtime execution at the user interface device, (i) the web browser, corresponding to the configured web browser object, with the web content from the source address, and (ii) indications of the one or more process control elements, wherein the web content is related to the one or more process control elements.


		Claim 1 of the instant application recites broader recitations and is anticipated by claim 1 of the patent with only minor syntactical and formatting differences. Note that (1) “receiving” as underlined for the instant application is a broader version of the “downloading…into a user interface device” as underlined for the patent and (2) “presenting” as underlined for the instant application corresponds to the “presents” as underlined for the patent. Similarly, independent claims 7 and 13 of the instant application are anticipated by independent claims 7 and 13, respectively, of the patent. The dependent claims of the instant application are also rejected as aforementioned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2014/0108985 A1), in view of Frohwein (US 2010/0023874 A1), and in view of Shalabi et al. (US 2013/0030922 A1).

Regarding claim 1, Scott teaches a method for presenting an 
receiving, at a user interface included in an operating environment of a process plant, an instance of a  ([0064-0066]: As stated in [0064], “operators (or configuration engineers) can create their own displays as dashboards either during operation of the plant”; FIGS. 13-16 and [0098-0099]: for example, an instance of a graphical object corresponds to a gadget 340, received at a user interface/dashboard 300 included in an operating environment of a process plant; See [0081-0082] for additional details regarding gadgets), for presenting  (FIGS. 13-16 and [0098-0099]: gadget 340 presents content regarding a trend graph of “Compressor 3”, the content being embedded within a graphical display view corresponding to the dashboard 300), the instance of the  (FIGS. 13-16 and [0098-0099]: the instance of the gadget has one or more presentation parameters, including at least a presentation parameter of it presenting a trend graph to “compare values in a time chart” as supported in FIG. 13; As supported in the end of [0099], see also FIGS. 10-11 and [0096-0097] for an example when the user adds a gadget with specifically defined presentation parameters to the dashboard); and
presenting, at the user interface device during runtime of the process plant ([0070]: “dashboards may be created during runtime of the plant by an operator”; [0071]: “GEMs, gadgets, displays and dashboards are concepts used in both the configuration programming environment and in the application or runtime environment.”), the graphical display view including (i) the according to the one or more presentation parameters  ([0097]: “Once created or configured, the gadget can then be placed into any of the spaces or predefined regions of the dashboard as previously defined by the user, and the gadget will then operate or execute during runtime to provide information of the type and in the manner specified or configured by the user during the gadget configuration activities”; FIGS. 13-16 and [0098-0099]: the graphical display view includes the gadget with the content presented according to the one or more presentation parameters that allow comparison of values in a time chart), and (ii) indications of one or more process control elements (FIG. 4, [0082], and [0088]: gadgets displayed include process plant entities which correspond to the plant variables displayed in display window 162) including at least one of a control module, a function block, a process plant entity, or a process section of the process plant (FIG. 4, [0081-0082], and [0088]: The gadgets include at least process plant entities which correspond to the plant variables displayed in display window 162; FIGS. 13-16 and [0098-0099]: for example, “Compressor 3” is included in addition to piping and instrument diagram (P&ID) for a portion of the process plant 10, charts 304, 306, 308, 310, and 312, and gadgets 314, 316, and 318), wherein the  ([0081-0082]: gadgets are tied or can be configured to be tied to specific equipment, logic or data within the plant, thus displaying content related to one or more process control elements; FIG. 4 and [0088]: gadgets display content related to one or more process control elements; FIGS. 13-16 and [0098-0099]: for example, the content is related to “Compressor 3”, which is a plant variable as supported by other compressors seen in FIG. 4 and [0088]).
Although Scott teaches embedding a graphical object/gadget for presenting collected data in a graphical display view/dashboard, Scott does not explicitly teach the graphical object being a web browser object for presenting a web browser with web content embedded within a graphical display view, the instance of the web browser object including a source address from which to present the web content and including at least one presentation parameter that indicates one or more restrictions on the web content presented during the runtime execution; and presenting…(i) the web browser with the web content from the source address presented according to the one or more presentation parameters with the one or more restrictions on the web content, and…wherein the web content is related to the one or more process control elements.

Frohwein teaches receiving, at a user interface device included in an operating environment  ([0097]: a widget controller may include a widget containing a mini-web browser. This browser displays web content by accessing a location on the web/source address; See for example FIG. 19 and [0250] for an embedded widget controller 1902 within the graphical display view/web page 1900; [0061-0062] and [0073]: widgets are downloaded/received and used by an end user); and
presenting, at the user interface device from the source address ([0097]: a widget controller may include a widget containing a mini-web browser. This browser displays web content by accessing a location on the web/source address; See for example FIG. 19 and [0250] for an embedded widget controller 1902 presented within the graphical display view/web page 1900; [0061-0062] and [0073]: widgets are downloaded/received and used by an end user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embedding of graphical objects/gadgets as disclosed in Scott to incorporate the teachings of Frohwein and embed a web browser object that displays web content in the graphical display view. Doing so would allow the user to access external content, including a plethora of other widgets/gadgets, so that the user does not have to display clusters of widgets/gadgets simultaneously. Rather, the user is given the flexibility to access certain web content when that content is relevant or desired, thereby maintaining simplicity and organization in the user interface. Furthermore, it would have also been obvious to combine displaying content relating to process control elements as disclosed in Scott as web content as supported by Frohwein. Web content enables the user to remotely access external data, which would be useful for a person managing a process plant to monitor process control elements relating to equipment that may belong to a remote process plant, as supported by Scott in paragraph [0101]. To display certain content regarding process control elements as web content in a web browser object rather than fixed objects/gadgets, again, prevents cluttering of the graphical display view and minimize waste of processing and displaying resource because the web content can be updated (Frohwein, [0063-0064]).

Scott in view of Frohwein does not explicitly teach the method including at least one presentation parameter that indicates one or more restrictions on the web content presented during runtime execution.
Shalabi teaches the instance of the (FIGS. 4-6, [0014], and [0066-0067]: a comments gadget 410 presents web content from a source address embedded within a first website/graphical display view. See that the comments gadget 410 is configured with presentation parameters like those for colors and appearance and monetization in FIG. 5; FIG. 5 and [0059-0060]: for example, the comments gadget object 410 may be configured to be restricted from displaying ads as part of the web content presented on the syndicated gadget during runtime execution at the UI device, which is when the comments gadget is syndicated on a second website and embedded, as seen in FIG. 7 and [0069], at the UI device like user device 115n of FIG. 1 and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein to incorporate the teachings of Shalabi and configure one or more restrictions on the web content presented during runtime execution at the user interface device. Doing so would allow the user to access authorized content from an external source rather than only relying on local sources for information. Restrictions configured on the web browser object would prevent wasting resources on accessing and displaying unauthorized or irrelevant content.

Regarding claim 7, Scott teaches a user interface device included in an operating environment of a process plant for presenting an  (FIG. 1, [0048], [0056-0058]: user interface may be either workstation 30 or 32, which presents a dashboard; [0064-0066]: As stated in [0064], “operators (or configuration engineers) can create their own displays as dashboards either during operation of the plant”. The user uses application 20 to configure dashboard), the user interface device comprising:
a processor (processor 82 of FIG. 1 and [0056]);
a display coupled to the processor (display is part of workstation 30 or 32 which is coupled to processor 82 of FIG. 1 and [0056]); and
a memory (memory 80 of FIG. 1 and [0056]) coupled to the processor and storing:
(i) an instance of a  ([0064-0066]: As stated in [0064], “operators (or configuration engineers) can create their own displays as dashboards either during operation of the plant”; FIGS. 13-16 and [0098-0099]: for example, an instance of a graphical object corresponds to a gadget 340, received at a user interface/dashboard 300 included in an operating environment of a process plant; See [0081-0082] for additional details regarding gadgets) configured to present  (FIGS. 13-16 and [0098-0099]: gadget 340 presents content regarding a trend graph of “Compressor 3”, the content being embedded within a graphical display view corresponding to the dashboard 300), the instance of the  (FIGS. 13-16 and [0098-0099]: the instance of the gadget has one or more presentation parameters, including at least a presentation parameter of it presenting a trend graph to “compare values in a time chart” as supported in FIG. 13; As supported in the end of [0099], see also FIGS. 10-11 and [0096-0097] for an example when the user adds a gadget with specifically defined presentation parameters to the dashboard); and
(ii) computer-executable instructions that, when executed by the processor during runtime ([0056]; [0070]: “dashboards may be created during runtime of the plant by an operator”; [0071]: “GEMs, gadgets, displays and dashboards are concepts used in both the configuration programming environment and in the application or runtime environment.”), cause the operator application to:
present the graphical display view including (i) indications of one or more process control elements (FIG. 4, [0082], and [0088]: gadgets displayed include process plant entities which correspond to the plant variables displayed in display window 162) including at least one of a control module, a function block, a process plant entity, or a process section of the process plant (FIG. 4, [0081-0082], and [0088]: The gadgets include at least process plant entities which correspond to the plant variables displayed in display window 162; FIGS. 13-16 and [0098-0099]: for example, “Compressor 3” is included in addition to piping and instrument diagram (P&ID) for a portion of the process plant 10, charts 304, 306, 308, 310, and 312, and gadgets 314, 316, and 318), and (ii) the  ([0097]: “Once created or configured, the gadget can then be placed into any of the spaces or predefined regions of the dashboard as previously defined by the user, and the gadget will then operate or execute during runtime to provide information of the type and in the manner specified or configured by the user during the gadget configuration activities”; FIGS. 13-16 and [0098-0099]: the graphical display view includes the gadget with the content presented according to the one or more presentation parameters that allow comparison of values in a time chart),
wherein the  ([0081-0082]: gadgets are tied or can be configured to be tied to specific equipment, logic or data within the plant, thus displaying content related to one or more process control elements; FIG. 4 and [0088]: gadgets display content related to one or more process control elements; FIGS. 13-16 and [0098-0099]: for example, the content is related to “Compressor 3”, which is a plant variable as supported by other compressors seen in FIG. 4 and [0088]).
Although Scott teaches embedding a graphical object/gadget for presenting collected data in a graphical display view/dashboard, Scott does not explicitly teach the graphical object being a web browser object for presenting a web browser with web content embedded within a graphical display view, the instance of the web browser object including a source address from which to present the web content and including at least one presentation parameter that indicates one or more restrictions on the web content presented during the runtime execution; and presenting…(i) the web browser with the web content from the source address presented according to the one or more presentation parameters with the one or more restrictions on the web content, and…wherein the web content is related to the one or more process control elements.

Frohwein teaches storing an instance of a web browser object configured to present a web browser with web content embedded within a graphical display view, the instance of the web browser object including a source address from which to present the web content ([0097]: a widget controller may include a widget containing a mini-web browser. This browser displays web content by accessing a location on the web/source address; See for example FIG. 19 and [0250] for an embedded widget controller 1902 within the graphical display view/web page 1900; [0061-0062] and [0073]: widgets are downloaded/received and used by an end user); and
presenting the graphical display view including (i) the web browser with the web content from the source address ([0097]: a widget controller may include a widget containing a mini-web browser. This browser displays web content by accessing a location on the web/source address; See for example FIG. 19 and [0250] for an embedded widget controller 1902 presented within the graphical display view/web page 1900; [0061-0062] and [0073]: widgets are downloaded/received and used by an end user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embedding of graphical objects/gadgets as disclosed in Scott to incorporate the teachings of Frohwein and embed a web browser object that displays web content in the graphical display view. Doing so would allow the user to access external content, including a plethora of other widgets/gadgets, so that the user does not have to display clusters of widgets/gadgets simultaneously. Rather, the user is given the flexibility to access certain web content when that content is relevant or desired, thereby maintaining simplicity and organization in the user interface. Furthermore, it would have also been obvious to combine displaying content relating to process control elements as disclosed in Scott as web content as supported by Frohwein. Web content enables the user to remotely access external data, which would be useful for a person managing a process plant to monitor process control elements relating to equipment that may belong to a remote process plant, as supported by Scott in paragraph [0101]. To display certain content regarding process control elements as web content in a web browser object rather than fixed objects/gadgets, again, prevents cluttering of the graphical display view and minimize waste of processing and displaying resource because the web content can be updated (Frohwein, [0063-0064]).

Scott in view of Frohwein does not explicitly teach the method including at least one presentation parameter that indicates one or more restrictions on the web content presented during runtime execution.
Shalabi teaches the instance of the (FIGS. 4-6, [0014], and [0066-0067]: a comments gadget 410 presents web content from a source address embedded within a first website/graphical display view. See that the comments gadget 410 is configured with presentation parameters like those for colors and appearance and monetization in FIG. 5; FIG. 5 and [0059-0060]: for example, the comments gadget object 410 may be configured to be restricted from displaying ads as part of the web content presented on the syndicated gadget during runtime execution at the UI device, which is when the comments gadget is syndicated on a second website and embedded, as seen in FIG. 7 and [0069], at the UI device like user device 115n of FIG. 1 and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein to incorporate the teachings of Shalabi and configure one or more restrictions on the web content presented during runtime execution at the user interface device. Doing so would allow the user to access authorized content from an external source rather than only relying on local sources for information. Restrictions configured on the web browser object would prevent wasting resources on accessing and displaying unauthorized or irrelevant content.

Regarding claim 13, the claim recites a non-transitory computer-readable medium ([0019]: for example, a magnetic disk) storing an operator application thereon that ([0064-0066]: As stated in [0064], “operators (or configuration engineers) can create their own displays as dashboards either during operation of the plant”. The user uses application 20 to configure dashboard), when executed by one or more processors (Scott, [0056]), cause the one or more processors to perform operations with corresponding limitations to the user interface device of claim 7 and is therefore rejected on the same premise.

Claims 2, 3, 6, 8, 9, 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2014/0108985 A1), in view of Frohwein (US 2010/0023874 A1), in view of Shalabi et al. (US 2013/0030922 A1), and in view of Vagelos (US 2017/0366578 A1).

Regarding claim 2, Scott in view of Frohwein and in view of Shalabi teaches the method of claim 1. Although Shalabi teaches maintaining a white list of websites ([0048] and [0067]), Scott in view of Frohwein and in view of Shalabi does not explicitly teach wherein receiving the instance of the web browser object having a presentation parameter of the one or more presentation parameters that indicates a source whitelist that specifies web addresses which are allowed to be set as the source address for the web content or web addresses from which data may be retrieved and presented in the web browser.
Vagelos teaches the web browser ([0057], FIG. 6, and [0075]: a configured source whitelist 614 specifies web addresses allowed to be accessed from which data may be retrieved from and presented in the browser.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein, in view of Shalabi to incorporate the teachings of Vagelos and have wherein receiving the instance of the web browser object having a presentation parameter of the one or more presentation parameters that indicates a source whitelist that specifies web addresses which are allowed to be set as the source address for the web content or web addresses from which data may be retrieved and presented in the web browser. Doing so would prevent users from accessing unauthorized web addresses that are irrelevant to the user’s workflow or are potentially harmful to the user device (i.e. infecting virus into the system).

Regarding claim 3, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos further teaches the method of claim 2, wherein the source whitelist includes a local source whitelist configured during configuration of the web browser object (Vagelos, [0057], FIG. 6, and [0075]: a source whitelist 614 is configured for user devices. “When white lists are deployed, the system will only provide the individual user with access to the designated white list addresses for their account.” Thus, at the local level, a source whitelist is applied according to the user’s account) and a system source whitelist configured for each of a plurality of web browser objects included in each of a plurality of graphical display views (Vagelos, [0057]: “a network filtering white list to be implemented by the filtering component for the wireless devices 104 and/or particular wireless subscribers associated with a company.” As the whitelist is implemented for wireless devices 104, the source whitelist is applied to each device’s web browsers.) which represent the process plant (Scott, for the process plant aspect, [0058], FIG. 4, [0082], and [0088]: gadgets displayed include process plant entities which correspond to the plant variables displayed in display window 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein, in view of Shalabi, and in view of Vagelos to incorporate the further teachings of Vagelos and have a local source whitelist and system source whitelist. Doing so would prevent users at both the local level and system level from accessing unauthorized web addresses that are irrelevant to the user’s workflow or are potentially harmful to the user device (i.e. infecting virus into the system).

Regarding claim 6, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos teaches the method of claim 1. Vagelos further teaches wherein the one or more restrictions on the web content includes at least one of:
a restriction on popups within the web browser;
a restriction on executing application programming interfaces (APIs) within the web browser;
a restriction on executing scripts within the web browser;
a restriction on submitting forms within the web browser;
a restriction on access to server content within the web browser ([0076], FIG. 6, and [0079]: blacklisted websites/server content are restricted within the web browser); or
a restriction on navigating to a top-level browsing context.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Frohwein, in view of Shalabi, and in view of Vagelos to incorporate the further teachings of Vagelos and include a restriction on access to server content within the web browser. Doing so would “increase employee efficiency and productivity, reduce costs, and/or reduce potential hazards” by controlling, or restricting/blacklisting, access to certain server content that may not be applicable to the employee’s work within the web browser.

Regarding claim 8, Scott in view of Frohwein and in view of Shalabi teaches the user interface device of claim 7. Although Shalabi teaches maintaining a white list of websites ([0048] and [0067]), Scott in view of Frohwein and in view of Shalabi does not explicitly teach wherein the one or more presentation parameters include a presentation parameter that indicates a source whitelist that specifies web addresses which are allowed to be set as the source address for the web content or web addresses from which data may be retrieved and presented in the web browser.
Vagelos teaches wherein the one or more presentation parameters include a presentation parameter that indicates a source whitelist that specifies web addresses which are allowed to be set as the source address for the web content or web addresses from which data may be retrieved and presented in the web browser ([0057], FIG. 6, and [0075]: a configured source whitelist 614 specifies web addresses allowed to be accessed from which data may be retrieved from and presented in the browser.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein, in view of Shalabi to incorporate the teachings of Vagelos and have wherein the one or more presentation parameters include a presentation parameter that indicates a source whitelist that specifies web addresses which are allowed to be set as the source address for the web content or web addresses from which data may be retrieved and presented in the web browser. Doing so would prevent users from accessing unauthorized web addresses that are irrelevant to the user’s workflow or are potentially harmful to the user device (i.e. infecting virus into the system).

Regarding claim 9, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos further teaches the user interface device of claim 8, wherein the source whitelist includes a local source whitelist configured during configuration of the web browser object (Vagelos, [0057], FIG. 6, and [0075]: a source whitelist 614 is configured for user devices. “When white lists are deployed, the system will only provide the individual user with access to the designated white list addresses for their account.” Thus, at the local level, a source whitelist is applied according to the user’s account) and a system source whitelist configured for each of a plurality of web browser objects included in each of a plurality of graphical display views (Vagelos, [0057]: “a network filtering white list to be implemented by the filtering component for the wireless devices 104 and/or particular wireless subscribers associated with a company.” As the whitelist is implemented for wireless devices 104, the source whitelist is applied to each device’s web browsers.) which represent the process plant (Scott, for the process plant aspect, [0058], FIG. 4, [0082], and [0088]: gadgets displayed include process plant entities which correspond to the plant variables displayed in display window 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the web browser object as disclosed in Scott in view of Frohwein, in view of Shalabi, and in view of Vagelos to incorporate the further teachings of Vagelos and have a local source whitelist and system source whitelist. Doing so would prevent users at both the local level and system level from accessing unauthorized web addresses that are irrelevant to the user’s workflow or are potentially harmful to the user device (i.e. infecting virus into the system).

Regarding claim 12, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos teaches the user interface device of claim 7. Vagelos further teaches wherein the one or more restrictions on the web content includes at least one of:
a restriction on popups within the web browser;
a restriction on executing application programming interfaces (APIs) within the web browser;
a restriction on executing scripts within the web browser;
a restriction on submitting forms within the web browser;
a restriction on access to server content within the web browser ([0076], FIG. 6, and [0079]: blacklisted websites/server content are restricted within the web browser); or
a restriction on navigating to a top-level browsing context.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Frohwein, in view of Shalabi, and in view of Vagelos to incorporate the further teachings of Vagelos and include a restriction on access to server content within the web browser. Doing so would “increase employee efficiency and productivity, reduce costs, and/or reduce potential hazards” by controlling, or restricting/blacklisting, access to certain server content that may not be applicable to the employee’s work within the web browser.
Regarding claims 14, 15, and 18, the claims recite a non-transitory computer-readable medium with corresponding limitations to the user interface device of claims 8, 9, and 12, respectively, and are therefore rejected on the same premises.

Claims 4, 5, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2014/0108985 A1), in view of Frohwein (US 2010/0023874 A1), in view of Shalabi et al. (US 2013/0030922 A1), in view of Vagelos (US 2017/0366578 A1), and in view of Zhao (US 2013/0212639 A1).

Regarding claim 4, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos teaches the method of claim 3. Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos does not explicitly teach the method further comprising:
receiving, at the user interface device via a user control within the web browser, a request to navigate to another web address other than the source address;
comparing the other web address to one or more web addresses included in the system source whitelist;
in response to determining that the other web address is included in the system source whitelist, presenting the web browser with web content from the other web address.

Zhao teaches the method further comprising:
receiving, at the user interface device via a user control within the web browser, a request to navigate to another web address other than the source address (FIG. 2 and [0050]: a request to navigate to another web address is received at the user interface as the user inputs an address into the browser.);
comparing the other web address to one or more web addresses included in the system source whitelist ([0050]: After the user inputs the web address, “Then, the mobile browser compares the relevant addresses with the addresses in the black list and/or the white list.”);
in response to determining that the other web address is included in the system source whitelist, presenting the web browser with web content from the other web address (FIG. 2 and [0050]: when the web address is determined to be in the source whitelist, the web address is determined to be safe.; FIG. 5 and [0064-0065]: If an address is safe/in the source whitelist, the web browser allows the user to browse the site and presents the web content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Frohwein, in view of Shalabi, and in view of Valegos to incorporate the teachings of Zhao and confirm if an address inputted by the user is an address in the source white list to allow the user to browse that web address. Doing so would ensure that users only access safe websites or websites that have been explicitly cleared to prevent malware from infecting the user’s device.

	Regarding claim 5, Scott, in view of Frohwein, in view of Shalabi, in view of Vagelos, and in view of Zhao teaches the method of claim 4. Zhao further teaches in response to determining that the other web address is not included in the system source whitelist, not presenting web content from the other web address in the web browser ([0064]: if the web address is not in the system source whitelist, then the user does not browse the web address as a prompt warns the user that the website is unsafe.).

Regarding claim 10, Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos teaches the user interface device of claim 8. Scott, in view of Frohwein, in view of Shalabi, and in view of Vagelos does not explicitly teach wherein the instructions further cause the operator application to:
receive, at the user interface device via a user control within the web browser, a request to navigate to another web address other than the source address;
compare the other web address to one or more web addresses included in the system source whitelist;
in response to determining that the other web address is included in the system source whitelist, presenting the web browser with web content from the other web address.

Zhao further teaches:
receiv[ing], at the user interface device via a user control within the web browser, a request to navigate to another web address other than the source address (FIG. 2 and [0050]: a request to navigate to another web address is received at the user interface as the user inputs an address into the browser.);
compar[ing] the other web address to one or more web addresses included in the system source whitelist ([0050]: After the user inputs the web address, “Then, the mobile browser compares the relevant addresses with the addresses in the black list and/or the white list.”);
in response to determining that the other web address is included in the system source whitelist, present[ing] the web browser with web content from the other web address (FIG. 2 and [0050]: when the web address is determined to be in the source whitelist, the web address is determined to be safe.; FIG. 5 and [0064-0065]: If an address is safe/in the source whitelist, the web browser allows the user to browse the site and presents the web content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Scott in view of Frohwein, in view of Shalabi, and in view of Valegos to incorporate the teachings of Zhao and confirm if an address inputted by the user is an address in the source white list to allow the user to browse that web address. Doing so would ensure that users only access safe websites or websites that have been explicitly cleared to prevent malware from infecting the user’s device.

	Regarding claim 11, Scott, in view of Frohwein, in view of Shalabi, in view of Vagelos, and in view of Zhao teaches the user interface device of claim 10. Zhao further teaches in response to determining that the other web address is not included in the system source whitelist, not presenting web content from the other web address in the web browser ([0064]: if the web address is not in the system source whitelist, then the user does not browse the web address as a prompt warns the user that the website is unsafe.).

Regarding claims 16 and 17, the claims recite a non-transitory computer-readable medium with corresponding limitations to the user interface device of claims 10 and 11, respectively, and are therefore rejected on the same premises.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US10228837B2: customization and deployment of dashboard with intelligent gadgets to visualize environmental data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171